DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/21/2022 has been entered.  
Claims 1-7 are pending.  
Claims 1-7 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (Pub. No.: US 20110255570 A1) in view of Eriksson et al. (Pub. No.: US 20170238307 A1), hereafter respectively referred to as Fujiwara and Eriksson.  
	In regard to Claims 1 and 3, Fujuwara teaches A wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41) comprising: processing circuitry that is configured to: perform resource allocation of selecting a frequency channel (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) to improve transmission quality (adaptive frequency hopping system to enable reliable communication, Para. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the processing circuitry performs the resource allocation to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated by the processing circuitry and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).  
Fujuwara teaches A wireless communication system comprising a plurality of wireless communication apparatuses corresponding to the wireless communication apparatus according to claim 1 (FIG. 3 shows an example of the adaptive frequency hopping in a time-slotted based network.  All the nodes and AP (access point) have shared super frames.  Para. 36, FIGS. 3, 4).  
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
	Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
	Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 52, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


	In regard to Claim 5, Fujuwara teaches A wireless communication method comprising: a first step of, by processing circuitry, performing resource allocation of selecting a frequency channel (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) to improve transmission quality (adaptive frequency hopping system to enable reliable communication, Para. 4) and preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches a second step of, by the processing circuitry, controlling transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the first step and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 52, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


In regard to Claim 6, Fujuwara teaches A control circuit configured to control a wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41), the control circuit causing the wireless communication apparatus to: perform resource allocation of selecting a frequency channel (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) to improve transmission quality (adaptive frequency hopping system to enable reliable communication, Para. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the resource allocation and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).  
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 52, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


In regard to Claim 7, Fujuwara teaches A non-transitory storage medium in which a program for controlling a wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41) is stored, the program being configured to cause the wireless communication apparatus to: perform resource allocation of selecting a frequency channel (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) to improve transmission quality (adaptive frequency hopping system to enable reliable communication, Para. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the resource allocation and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 52, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Eriksson, and further in view of Beale et al. (Pub. No.: US 20200028630 A1), hereafter referred to as Beale.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Fujiwara in view of  Eriksson teaches a data sequence.  
	Fujiwara fails to teach the processing circuitry preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences.  
	Beale teaches the processing circuitry preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences (re-transmitted PDCCH can occupy different frequency resources to those used for the original PDCCH.  It is desirable to re-transmit the PDCCH in a different frequency range.  I.e. this mode of re-transmission exhibits frequency diversity.  Para. 158- 160, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale with the teachings of Fujuwara in view of Eriksson since Beale provides a technique for frequency diversity of retransmissions, which can be introduced into the system of Fujiwara in view of Eriksson to ensure data is transmitted in a different frequency that may be less prone to errors than a previous frequency utilized for transmission of the data.  

In regard to Claim 4, as presented in the rejection of Claim 1, Fujiwara in view of  Eriksson teaches a data sequence.  
	Fujiwara fails to teach the processing circuitry preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences.  
	Beale teaches the processing circuitry preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences (re-transmitted PDCCH can occupy different frequency resources to those used for the original PDCCH.  It is desirable to re-transmit the PDCCH in a different frequency range.  I.e. this mode of re-transmission exhibits frequency diversity.  Para. 158- 160, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale with the teachings of Fujuwara in view of Eriksson since Beale provides a technique for frequency diversity of retransmissions, which can be introduced into the system of Fujiwara in view of Eriksson to ensure data is transmitted in a different frequency that may be less prone to errors than a previous frequency utilized for transmission of the data.  


Response to Arguments
I. Arguments for the Claim Interpretation under 35 USC § 112(f)
Applicant’s arguments, see page 5, filed 6/21/2022, with respect to the Claim Interpretation under 35 USC § 112(f) have been fully considered and are persuasive.  The Claim Interpretation under 35 USC § 112(f) has been withdrawn. 


II. Arguments for the Claim Rejections under 35 USC § 112(b)
Applicant’s arguments, see page 6, filed 6/21/2022, with respect to the Claim Rejections under 35 USC § 112(b) have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 112(b) have been withdrawn. 


III. Arguments for the Claim Rejections under 35 USC § 101
Applicant’s arguments, see page 6, filed 6/21/2022, with respect to the Claim Rejections under 35 USC § 101 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 101 have been withdrawn. 


IV. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that However as described above, Ericksson merely teaches the comparison of an expected data error rate of a forward link to threshold values, to determine an amount of radio resources that is assigned to the reverse link.  This argument is not persuasive.  The process in FIG. 5 of Eriksson utilizes a first threshold Th1 and a second threshold Th2, and a certain expected data error rate with a value greater than the first threshold Th1, but below the second threshold Th2, can be considered a higher expected data error rate, since such an expected data error rate exceeds the first threshold Th1.  
The second threshold Th2 is the greatest threshold utilized in the process in FIG. 5 of Eriksson, and is greater than the first threshold Th1 of Eriksson.  A different expected data error rate with a value greater than the second threshold Th2 would also be greater than the first threshold Th1, and would exceed both thresholds.  As a result, an expected data error rate that is greater than the second threshold Th2 of Eriksson, can be considered a highest expected data error rate, since the expected data error rate is greater than the greatest threshold in FIG. 5 of Eriksson, and is substantively the same as a highest transmission error rate of Claim 1.  


Page 7 of the Remarks presents the argument that Therefore, Ericksson does NOT explicitly teach, a data sequence that is expected to have the highest transmission error rate, as a basis for which resource allocation is performed to minimize the transmission error rate of the data sequence, according to Applicant's invention.  This argument is not persuasive.  An expected data error rate of Eriksson indicates an error rate that is expected for data of a network node.  The data of a network node with an expected error rate of Eriksson, is substantively the same as a data sequence that is expected to have a transmission error rate.  The data of a network node with an expected error rate that exceeds the greatest threshold Th2 in FIG. 5 of Eriksson, is substantively the same as a data sequence that is expected to have the highest transmission error rate of Claim 1.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
8-12-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477